The Investment Company of America 333 South Hope Street Los Angeles, California 90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email vpc@capgroup.com Vincent P. Corti Secretary March 5, 2012 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: The Investment Company of America File Nos.002-10811 and 811-00116 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectuses and Statement of Additional Information since the electronic filing on February 28, 2012 of the Registrant’s Post-Effective Amendment No. 122 under the Securities Act of 1933 and Amendment No. 46 under the Investment Company Act of 1940. Sincerely, /s/ Vincent P. Corti Vincent P. Corti
